Exhibit 10.29

 

[g19301kqimage002.gif]

 

November 19, 2004

 

Mr. William G. Shrader

11160 E Gold Dust Ave

Scottsdale, Arizona  85259

 

Dear Bill,

 

On behalf of MAIN STREET RESTAURANT GROUP, INC (MSRG). I am pleased to summarize
your compensation agreement as President and CEO.

 

The term of this agreement is two (2) years commencing on January 1, 2005 and
ending on April 1, 2007. Your annual salary for 2005 will be at an annual rate
of $373,800 (payable bi-weekly in the normal payroll practices of MSRG). 
Compensation for the year 2006 is to be increased by at least $10,000, or such
higher amount determined and agreed to by the Compensation Committee of the
Board of Directors.

 

Additionally, this agreement provides for you to continue your participation in
the Company’s performance bonus, stock option and restricted stock grant
programs.

 

BONUS

 

Earned Bonus compensation is determined as a percentage of base compensation,
measured by meeting EBITDA (Cash flow) Targets as follows:

 

•                  30% bonus if Main Street meets last year’s EBITDA target

•                  45% bonus if Main Street meets Budgeted EBITDA target

•                  60% bonus maximum if Main Street exceeds budgeted EBITDA by
the difference of budgeted EBITDA and last year’s actual EBITDA

 

1

--------------------------------------------------------------------------------


 

By way of example only for the bonus computation, if last year’s EBITDA is $10.0
million and the current year Budgeted EBITDA target is $12.5 million, then the
following bonus percentage would apply to the base compensation if the actual
EBITDA is as follows:

 

$10.0 million

 

30%

 

Achieving last year’s EBITDA

$11.0 million

 

36%

 

1.0 m / 2.5 m times 15%

$12.5 million

 

45%

 

Achieving target EBITDA

$13.0 million

 

48%

 

.5 m / 2.5 m times 15%

$15.5 million

 

60%

 

Maximum % that can be earned

 

STOCK OPTIONS OR RESTRICTED STOCK

 

Stock Options

 

If MSRG continues with its current stock option program, Mr. Shrader will be
awarded 100,000 ten year options, vesting 1/3 at the time of issuance, 1/3 after
one year and the final 1/3 two years later. The option price for all options
will be the market price on the date of approval and grant by the compensation
committee of the board of directors.

 

Restricted Stock Grants

 

If MSRG discontinues its stock option grant program and replaces it with a
Restricted Stock Grant program, then Mr. Shrader will be entitled to receive
25,000 restricted shares each year at the same terms and conditions as set forth
by the Compensation committee of the board.

 

BENEFITS

 

You will be eligible for the standard employee health and welfare package in
addition to an annual, company-paid executive physical and participation in the
company’s 401(K) program.

 

DEATH OR DISABILITY

 

In the event of your death or permanent disability (as reasonably determined by
Main Street) during the term of this agreement, Mr. Shrader will receive a
continuation of his salary for (12) twelve months, payable monthly to his estate
or designee. In addition he will be entitled to the prorated bonus which would
have accrued under this agreement.  It is expected that during 2005, the company
will evaluate life insurance benefit programs that would be expected to replace
this section.

 

2

--------------------------------------------------------------------------------


 

SEVERANCE UPON TERMINATION WITHOUT CAUSE

 

If you are terminated without cause you will be eligible to receive (12) months
of your base pay plus a prorated amount of your annual bonus (if applicable)
earned during your last year of active employment.

 

CHANGE IN CONTROL

 

In the event of a Change of Control (an event where the control of MSRG becomes
vested in stockholders different than those who control today), all non-vested
stock options and/or restricted stock grants will become immediately vested.  In
addition, at your option you will receive 24 months of your base salary, plus a
prorated amount of your annual bonus earned for the portion of the year actually
worked as severance, or the opportunity to accept, if offered, an equivalent
position and salary with the then new organization

 

This contract supersedes any other promises, offers or previous contracts or
agreements.

 

Bill, on behalf of the Company and Board of Directors I would like to
congratulate you on the progress you have made with the company in the short
time you have been its CEO and wish you the best of luck in continuing this
adventure with Main Street.  We believe that you have made a substantial
contribution to the organization and will direct the company to achieving our
present and future goals.

 

Sincerely,

 

 

 

 

 

/s/ John F. Antioco

 

 

John F. Antioco

 

 

 

Chairman of Compensation Committee

 

Main Street Restaurant Group, Inc.

 

Board of Directors

 

 

 

AGREED TO AND ACKNOWLEDGED BY:

 

 

 

 

 

/s/ William G. Shrader

 

1/25/05

 

 

Date

 

3

--------------------------------------------------------------------------------